DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are currently pending. Claim 19 has been added as new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 06, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘274 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘274). Although the first monomer represented by Formula 1 in claim 1 of copending ‘274 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘274 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 
The present claims indicated above also cover the copolymer, electronic device and methods which overlap the claims of copending Application No. 17/286,274 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘052 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘052). Although the first monomer represented by Formula 1 in claim 1 of copending ‘052 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘052 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the first monomer represented by Formula 1 in claim 1 of copending ‘052 is expected to be polymerizable as that of the instant claims. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102/103
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bradford, Jack et al. (WO 2017/148567 A1).
Regarding claim 10, Bradford, Jack et al. teach a polymer (page 18, lines 13-30 & Examples).
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner suggests deleting the product by process claim language.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sargent (WO 2014/090369 A1).
Regarding claim 10, Sargent teaches a polymer (page 15, lines 14-26 & Examples).
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; 
Examiner suggests deleting the product by process claim language.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irving et al. (US 2009/0130609 A1).
Regarding claim 18, Irving et al. teach a microelectronic device comprising a packaged microelectronic structure ([0163] & Examples).
Claim 18 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner suggests deleting the product by process claim language.
Claim(s) 1-5, 7-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizori (US 2008/0075961 A1).
Regarding claims 1-5, 7-16 and 18-19, Mizori teaches a imide-extended bismaleimide compound represented as 
    PNG
    media_image1.png
    173
    712
    media_image1.png
    Greyscale
[0039-0052] wherein R and Q are independently substituted or unsubstituted aliphatic or alkenyl (straight or branched chain hydrocarbyl groups having at least one carbon=carbon double bond and having in the range of about 2 up to 500 carbon atoms [0047), R2 is H or methyl [0042]; and n is 1 to about 10 [0043] meeting the limitation of a polymerizable compound, represented by Formula (1); m is an integer from 2 to 60;  MG is rod-shaped mesogenic group, which is selected from Formula 2; wherein A21 to A23 are cyclic imide, k and l are each and independently 1, 2, 3 or 4 as well as the repeating unit comprises a structural unit represented by Formula (4) as recited by the instant claims. Mizori teaches such composition are used for variety of purposes in the fabrication and assembly of semiconductor packages and microelectronic devices [0003]. The co-polymerization function is capable of co-polymerizing with the other reactive components ([0119], claims and examples). Therefore, the coupling agent is additional polymerizable compound capable of reacting with the polymaleimide to give a copolymer. 
Further regards to claim 18 is a product-by-process claim. Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Examiner suggests deleting the product by process claim language.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argues the claim 10 recites “a polymer obtainable by the method for forming a polymer according to claim 7” and claim 7 in turn recites polymerizing the polymerizable material. While it is understood that determination of patentability is based on the product, here it is clear that if the monomer unit is novel and no-obvious, the polymer would also be novel and non-obvious. 
A) Examiner respectfully disagrees. Claim 10 only recites a polymer. The method according to claim 7 that includes the monomer unit is not a positive recitation of the product -in this case would be the polymer. The monomeric unit is part of process language only. Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Examiner suggests deleting the product by process claim language and/or amending the claim language to recite “comprising or including” the polymerizable compound of claim 1.
B) Applicants argues the claim 18 recites a product containing the polymerizable composition of claim 1. Irving does not disclose such a polymerizable composition.  
Examiner respectfully disagrees. Claim 18 only recites a microelectronic device comprising a packaged microelectronic structure. The manufacturing method according to claim 15 that includes the polymerizable composition that includes the monomer unit of claim 1 is not a positive recitation of the product -in this case would be the microelectronic device. The monomeric unit is part of process language only. Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Irving teaches a microelectronic device. See citations above. Therefore, the rejection is maintained. 
Examiner suggests deleting the product by process claim language and/or amending the claim language to recite “comprising or including” the polymerizable compound of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722